Name: 70/1061/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 10 December 1979 opening, allocating and providing for the administration of tariff quotas for certain steel products originating in developing countries
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-24

 Avis juridique important|41979D106170/1061/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 10 December 1979 opening, allocating and providing for the administration of tariff quotas for certain steel products originating in developing countries Official Journal L 328 , 24/12/1979 P. 0134 - 0139++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , 10 DECEMBER 1979 OPENING , ALLOCATING AND PROVIDING FOR THE ADMINISTRATION OF TARIFF QUOTAS FOR CERTAIN STEEL PRODUCTS ORIGINATING IN DEVELOPING COUNTRIES ( 79/1061/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . FROM 1 JANUARY TO 31 DECEMBER 1980 , THE DUTIES APPLICABLE IN ALL CUSTOMS AREAS OF THE COMMUNITY TO THE PRODUCTS LISTED IN ANNEX A SHALL BE COMPLETELY SUSPENDED WITHIN THE FRAMEWORK OF COMMUNITY TARIFF QUOTAS OF AMOUNTS WHICH SHALL BE EXPRESSED IN EUROPEAN UNITS OF ACCOUNT AND WHICH SHALL BE INDICATED AGAINST EACH PRODUCT IN COLUMN 3 OF THAT ANNEX . 2 . THESE TARIFF QUOTAS SHALL BE ENJOYED SOLELY BY PRODUCTS ORIGINATING IN THE COUNTRIES AND TERRITORIES LISTED IN ANNEX B . HOWEVER , THOSE IMPORTS WHICH ALREADY ENJOY EXEMPTION FROM CUSTOMS DUTIES UNDER OTHER PREFERENTIAL TARIFF ARRANGEMENTS GRANTED BY THE NINE MEMBER STATES OF THE COMMUNITY MAY NOT BE CHARGED AGAINST THESE TARIFF QUOTAS . FOR THE PURPOSES OF THE APPLICATION OF THIS DECISION , THE CONCEPT OF ORIGINATING PRODUCTS SHALL BE DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 14 OF COUNCIL REGULATION ( EEC ) NO 802/68 OF 27 JUNE 1968 ON THE COMMON DEFINITION OF THE CONCEPT OF THE ORIGIN OF GOODS ( 1 ) . 3 . THE AMOUNT TO BE CHARGED IN RESPECT OF EACH COUNTRY OR TERRITORY REFERRED TO IN PARAGRAPH 2 AGAINST EACH OF THE TARIFF QUOTA AMOUNTS INDICATED IN COLUMN 5 OF ANNEX A SHALL BE LIMITED TO THE MAXIMUM AMOUNT GIVEN AS A PERCENTAGE IN COLUMN 4 OF ANNEX A AGAINST EACH CATEGORY OF PRODUCTS . 4 . ANY AMENDMENT TO ANNEX B , IN PARTICULAR BY THE ADDITION OF NEW COUNTRIES OR TERRITORIES ENJOYING TARIFF PREFERENCES , MAY ENTAIL A CORRESPONDING ADJUSTMENT TO THE MAXIMUM AMOUNTS EXPRESSED AS PERCENTAGES LAID DOWN IN COLUMN 4 OF ANNEX A AND TO THE TARIFF CEILINGS AND QUOTAS LAID DOWN RESPECTIVELY IN COLUMNS 3 AND 5 OF ANNEX A . ARTICLE 2 1 . THE MEMBER STATES SHALL ADMINISTER THEIR TARIFF QUOTAS IN ACCORDANCE WITH THEIR OWN PROVISIONS IN THIS RESPECT . 2 . THE EXTENT TO WHICH A MEMBER STATE HAS USED UP ITS SHARE SHALL BE DETERMINED ON THE BASIS OF IMPORTS OF THE SAID GOODS WHICH HAVE BEEN ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID GOODS , AND WHICH ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES REFERRED TO IN ARTICLE 1 ( 2 ) . 3 . GOODS MAY BE IMPORTED UNDER THE TARIFF QUOTA ONLY IF THE CERTIFICATE OF ORIGIN MENTIONED IN PARAGRAPH 2 IS PRESENTED BEFORE THE DATE ON WHICH CUSTOMS DUTIES ARE RE-INTRODUCED . ARTICLE 3 EACH MEMBER STATE SHALL RE-INTRODUCE THE LEVYING OF DUTIES WHICH HAVE BEEN SUSPENDED IN RESPECT OF A COUNTRY OR TERRITORY MENTIONED IN ANNEX B AS SOON AS IT RECORDS THAT THE CHARGES AGAINST ITS NATIONAL QUOTA OF THE PRODUCTS CONCERNED ORIGINATING IN SUCH COUNTRY OR TERRITORY HAVE REACHED THE MAXIMUM AMOUNT LAID DOWN IN COLUMN 4 OF ANNEX A . SUCH RE-INTRODUCTION SHALL BE NOTIFIED IMMEDIATELY TO THE COMMISSION , WHICH SHALL INFORM THE OTHER MEMBER STATES FORTHWITH . AT THE REQUEST OF A MEMBER STATE OR OF THE COMMISSION , THE POSSIBLE CONSEQUENCES OF SUCH A SITUATION ( WITH REGARD TO THE AGGREGATE APPEARING IN COLUMN 3 OF ANNEX A ) SHALL BE JOINTLY EXAMINED IMMEDIATELY . AFTER THE QUOTAS OPENED UNDER THIS DECISION HAVE BEEN USED UP , COMMON CUSTOMS TARIFF DUTIES ON IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THE COUNTRIES LISTED IN ANNEX C SHALL CONTINUE TO BE TOTALLY SUSPENDED . ARTICLE 4 MEMBER STATES SHALL INFORM THE COMMISSION AT LEAST MONTHLY OF IMPORTS OF THE PRODUCTS IN QUESTION CHARGED AGAINST THEIR QUOTAS . ARTICLE 5 MEMBER STATES , IN CLOSE COOPERATION WITH THE COMMISSION , SHALL TAKE ALL NECESSARY MEASURES TO ENSURE THAT THE ABOVE PROVISIONS ARE APPLIED . ARTICLE 6 THE MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . ARTICLE 7 FOR THE PURPOSES OF APPLYING THIS DECISION , THE PREFERENTIAL AMOUNTS EXPRESSED IN EUROPEAN UNITS OF ACCOUNT ( EUA ) SHALL BE CONVERTED INTO NATIONAL CURRENCIES AT THE FOLLOWING RATES : 1 EUA = 3,542536 DM 1 EUA = 49,02181 BFRS/LFRS 1 EUA = 3,534031 FL 1 EUA = 5,582935 FF 1 EUA = 677,143 LIT 1 EUA = 7,477003 DKR 1 EUA = 0,4419123 POUND IRL 1 EUA = 0,4402558 POUND THE APPLICATION OF THESE RATES MAY NOT RESULT , IN TERMS OF NATIONAL CURRENCY , IN CHARGES AGAINST EACH OF THE QUOTAS CONCERNED BEING LOWER THAN THOSE RESULTING FROM THE CORRESPONDING MINIMUM OBLIGATIONS LAID DOWN FOR 1978 . DONE AT BRUSSELS , 10 DECEMBER 1979 . THE PRESIDENT T . HUSSEY ( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 1 . ANNEX A LIST OF PRODUCTS SUBJECT TO ZERO-DUTY TARIFF CEILINGS UNDER THE GENERALIZED TARIFF PREFERENCES GRANTED TO DEVELOPING COUNTRIES AND TERRITORIES CCT HEADING NO ( 1 ) *DESCRIPTION ( 2 ) *AGGREGATE OF COLUMN 5 ( IN EUA ) ( 3 ) *MAXIMUM AMOUNT PER COUNTRY AND TERRITORY ( % ) ( 4 ) *VOLUME OF SHARES ALLOCATED TO MEMBER STATES ( IN EUA ) ( 5 ) * 73.08*IRON OR STEEL COILS FOR RE-ROLLING*12 695 890*35*GERMANY 3 491 505* ****BENELUX 1 333 125* ****FRANCE 2 412 310* ****ITALY 1 903 960* ****DENMARK 634 820* ****IRELAND 126 965* ****UNITED KINGDOM 2 793 205* 73.10*BARS AND RODS ( INCLUDING WIRE ROD ) , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ( INCLUDING PRECISION-MADE ) ; HOLLOW MINING DRILL STEEL : *7 868 600*45*GERMANY 2 163 850* ****BENELUX 826 205* ****FRANCE 1 495 030* ****ITALY 1 180 295* ****DENMARK 393 435* ****IRELAND 78 690* ****UNITED KINGDOM 1 731 095* *A . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED**** *D . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : **** *I . NOT FURTHER WORKED THAN CLAD : **** *A ) HOT-ROLLED OR EXTRUDED**** 73.13*SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : *24 612 210*25*GERMANY 6 768 360* ****BENELUX 2 584 280* ****FRANCE 4 676 320* ****ITALY 3 691 830* ****DENMARK 1 230 610* ****IRELAND 246 120* ****UNITED KINGDOM 5 414 690* *A . " ELECTRICAL " SHEETS AND PLATES**** *B . OTHER SHEETS AND PLATES : **** *I . NOT FURTHER WORKED THAN HOT-ROLLED**** *II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : **** *B ) MORE THAN 1 MM BUT LESS THAN 3 MM**** *C ) 1 MM OR LESS**** *III . NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED**** *IV . CLAD , COATED OR OTHERWISE SURFACETREATED : **** *B ) TINNED**** *C ) ZINC-COATED OR LEAD-COATED**** *D ) OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKELPLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) **** *V . OTHERWISE SHAPED OR WORKED : **** *A ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED : **** *2 . OTHER**** ANNEX B LIST OF DEVELOPING COUNTRIES AND TERRITORIES ENJOYING GENERALIZED TARIFF PREFERENCES ( 1 ) I . INDEPENDENT COUNTRIES 660 AFGHANISTAN ( 2 ) 208 ALGERIA 330 ANGOLA 528 ARGENTINA 453 BAHAMAS 640 BAHRAIN 666 BANGLADESH ( 2 ) 469 BARBADOS 284 BENIN ( 2 ) 675 BHUTAN ( 2 ) 516 BOLIVIA 391 BOTSWANA ( 2 ) 508 BRAZIL 676 BURMA 328 BURUNDI ( 2 ) 302 CAMEROON 306 CENTRAL AFRICAN REPUBLIC ( 2 ) 244 CHAD ( 2 ) 512 CHILE 480 COLOMBIA 375 COMOROS 318 CONGO 436 COSTA RICA 448 CUBA 600 CYPRUS 460 DOMINICA 456 DOMINICAN REPUBLIC 500 ECUADOR 220 EGYPT 428 EL SALVADOR 310 EQUATORIAL GUINEA 334 ETHIOPIA ( 2 ) 815 FIJI 314 GABON 252 GAMBIA ( 2 ) 276 GHANA 473 GRENADA 416 GUATEMALA 260 GUINEA ( 2 ) 257 GUINEA BISSAU 488 GUYANA 452 HAITI ( 2 ) 424 HONDURAS 664 INDIA 700 INDONESIA 616 IRAN 612 IRAQ 272 IVORY COAST 464 JAMAICA 338 JIBUTI 628 JORDAN 696 KAMPUCHEA ( CAMBODIA ) 346 KENYA 636 KUWAIT 684 LAOS ( 2 ) 604 LEBANON 395 LESOTHO ( 2 ) 268 LIBERIA 216 LIBYA 810 KIRIBATI 370 MADAGASCAR 386 MALAWI ( 2 ) 701 MALAYSIA 667 MALDIVES ( 2 ) 232 MALI ( 2 ) 228 MAURITANIA 373 MAURITIUS 412 MEXICO 204 MOROCCO 366 MOZAMBIQUE 803 NAURU 672 NEPAL ( 2 ) 432 NICARAGUA 240 NIGER ( 2 ) 288 NIGERIA 652 NORTH YEMEN ( 2 ) 649 OMAN 662 PAKISTAN 440 PANAMA 801 PAPUA NEW GUINEA 520 PARAGUAY 504 PERU 708 PHILIPPINES 644 QATAR 247 REPUBLIC OF CAPE VERDE 324 RWANDA ( 2 ) 819 WESTERN SAMOA ( 2 ) 311 SAO TOME AND PRINCIPE 632 SAUDI ARABIA 248 SENEGAL 355 SEYCHELLES AND DEPENDENCIES 264 SIERRA LEONE 706 SINGAPORE 806 SOLOMON ISLANDS 342 SOMALIA ( 2 ) 728 SOUTH KOREA 656 SOUTH YEMEN ( 2 ) 669 SRI LANKA 465 ST LUCIA 467 ST VINCENT 224 SUDAN ( 2 ) 492 SURINAM 393 SWAZILAND 608 SYRIA 352 TANZANIA ( 2 ) 680 THAILAND 280 TOGO 817 TONGA 472 TRINIDAD AND TOBAGO 212 TUNISIA 807 TUVALU 350 UGANDA ( 2 ) 647 UNITED ARAB EMIRATES 236 UPPER VOLTA ( 2 ) 524 URUGUAY 484 VENEZUELA 690 VIETNAM 048 YUGOSLAVIA 322 ZAIRE 378 ZAMBIA II . COUNTRIES AND TERRITORIES DEPENDENT OR ADMINISTERED , OR FOR WHOSE EXTERNAL RELATIONS MEMBER STATES OF THE COMMUNITY OR THIRD COUNTRIES ARE WHOLLY OR PARTLY RESPONSIBLE 808 AMERICAN OCEANIA ( 3 ) 802 AUSTRALIAN OCEANIA ( CHRISTMAS ISLAND , COCOS ( KEELING ) ISLANDS , HEARD ISLAND AND MCDONALD ISLANDS , NORFOLK ISLAND ) 421 BELIZE 413 BERMUDA 357 BRITISH INDIAN OCEAN TERRITORY 703 BRUNEI 463 CAYMAN ISLANDS 529 FALKLAND ISLANDS AND DEPENDENCIES 822 FRENCH POLYNESIA 044 GIBRALTAR 740 HONG KONG 743 MACAO 377 MAYOTTE 476 NETHERLANDS ANTILLES 809 NEW CALEDONIA AND DEPENDENCIES 816 NEW HEBRIDES 814 NEW ZEALAND OCEANIA ( TOKELAU AND NIUE ISLANDS ; COOK ISLANDS ) 810 PITCAIRN 890 POLAR REGIONS ( FRENCH SOUTHERN AND ANTARCTIC TERRITORIES , AUSTRALIAN ANTARCTIC TERRITORIES , BRITISH ANTARCTIC TERRITORIES ) 329 ST HELENA AND DEPENDENCIES 454 TURKS AND CAICOS ISLANDS 457 VIRGIN ISLANDS OF THE UNITED STATES 811 WALLIS AND FUTUNA ISLANDS 451 WEST INDIES NOTE : THE ABOVE LISTS MAY BE AMENDED SUBSEQUENTLY TO TAKE ACCOUNT OF CHANGES IN THE INTERNATIONAL STATUS OF COUNTRIES OR TERRITORIES . ( 1 ) THE CODE NUMBER PRECEDING THE NAME OF EACH BENEFICIARY COUNTRY OR TERRITORY OR TERRITORY IS THAT GIVEN IN " GEONOMENCLATURE 1980 " ( REGULATION ( EEC ) NO 2566/79 - OJ NO L 294 , 21 . 11 . 1979 , P . 5 ) . ( 2 ) THIS COUNTRY IS ALSO INCLUDED IN ANNEX C . ( 3 ) AMERICAN OCEANIA INCLUDES : GUAM , AMERICAN SAMOA ( INCLUDING SWAIN'S ISLAND ) , MIDWAY ISLANDS , JOHNSTON AND SAND ISLANDS , WAKE ISLAND AND THE TRUST TERRITORY OF THE PACIFIC ISLANDS ( THE CAROLINE , MARIANAS AND MARSHALL ISLANDS ) . ANNEX C LIST OF LEAST DEVELOPED DEVELOPING COUNTRIES 660 AFGHANISTAN 666 BANGLADESH 284 BENIN 675 BHUTAN 391 BOTSWANA 328 BURUNDI 306 CENTRAL AFRICAN REPUBLIC 244 CHAD 334 ETHIOPIA 252 GAMBIA 260 GUINEA 452 HAITI 684 LAOS395 LESOTHO 386 MALAWI 667 MALDIVES 232 MALI 672 NEPAL 240 NIGER 652 NORTH YEMEN 324 RWANDA 819 WESTERN SAMOA 342 SOMALIA 656 SOUTH YEMEN 224 SUDAN 352 TANZANIA 350 UGANDA 236 UPPER VOLTA